Citation Nr: 0030017	
Decision Date: 11/16/00    Archive Date: 11/22/00

DOCKET NO.  98-18 648	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Chicago, 
Illinois


THE ISSUE

Entitlement to restoration of a 20 percent evaluation for 
decreased visual acuity, left eye, status post cataract 
extraction.


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

M.G. Mazzucchelli, Counsel







INTRODUCTION

The veteran served on active duty from December 1943 to May 
1946.  This appeal arises from a June 1998 rating decision of 
the Department of Veterans Affairs (VA), Chicago, Illinois, 
regional office (RO).  That rating decision reduced the 
evaluation of the veteran's service connected decreased 
visual acuity, left eye, from 20 percent to noncompensably 
disabling. 

In September 2000, a hearing was held in Chicago, Illinois, 
before the Veterans Law Judge rendering this decision, who 
was designated by the Chairman to conduct that hearing 
pursuant to 38 U.S.C.A. § 7107(c) (West 1991 & Supp. 1999).


FINDINGS OF FACT

1.  In October 1997, the RO granted compensation under 
38 U.S.C.A. § 1151 based on additional disability caused by 
the VA cataracts surgery on May 9, 1995, and June 29, 1995.

2.  A medical record showed left eye visual acuity as 20/50 
on May 8, 1995, the day before the first surgery.

3.  VA examination in December 1997 noted left eye corrected 
far vision as 20/50 -2.  No pain was noted.  A private eye 
examination in November 1998 found left eye corrected vision 
at 20/60, again with no pain noted.  Outpatient records show 
visual acuity of the left eye measured at 20/60, 20/50 and 
20/40 at various times during May and June 1999.





CONCLUSION OF LAW

The criteria for restoration of a 20 percent evaluation for 
decreased visual acuity, left eye, status post cataract 
extraction, have not been met.  38 U.S.C.A. §§ 1155, 5107 
(West 1991); 38 C.F.R. Part 4, Codes 6028, 6079 (1999).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

The veteran underwent extracapsular cataract extraction with 
posterior chamber intraocular lens of the left eye at a VA 
Medical Center on May 9, 1995.  On June 29, 1995, the 
remainder of the cataract was removed from the left eye.  A 
medical record showed left eye visual acuity as 20/50 on May 
8, 1995, the day before the first surgery.  September 1995 
and December 1995 VA examinations showed left eye visual 
acuity at 20/200.

In October 1997, the RO granted compensation under 
38 U.S.C.A. § 1151 based on additional disability caused by 
the VA surgical procedures.  A 20 percent evaluation was 
assigned from May 1995 under Diagnostic Codes 6028 and 6077.

Following VA examination in December 1997, the RO reduced the 
evaluation to noncompensable, effective from October 1998, by 
rating decision dated in June 1998.  The veteran disagreed 
and seeks restoration of the 20 percent evaluation.  

Disability evaluations are determined by the application of a 
schedule of ratings which is based on average impairment of 
earning capacity.  38 U.S.C.A. § 1155 (West 1991); 38 C.F.R. 
Part 4 (1999).  Separate diagnostic codes identify the 
various disabilities.  

The veteran's left eye disability is evaluated under Code 
6028.  Postoperative cataracts are rated based on impairment 
of vision and aphakia.  38 C.F.R. § 4.84a, Diagnostic Code 
6028 (1999).  

The VA examination in December 1997 noted left eye corrected 
far vision as 20/50 -2.  No pain was noted.  A private eye 
examination in November 1998 found left eye corrected vision 
at 20/60, again with no pain noted.  Outpatient records show 
visual acuity of the left eye measured at 20/60 and 20/50 and 
20/40 at various times during May and June 1999.  Aphakia has 
not been shown by the record.

Since the veteran is to be compensated only for aggravation 
or for the increase in the left eye disability caused by the 
surgery, the 20/50 left eye visual acuity noted on May 8, 
1995, the day prior to the surgery, must be used as a 
baseline.  The poorest left eye visual acuity measurement 
noted since the RO's reduction took effect in October 1998 is 
20/60.  Since the difference between that figure and the 
baseline is 20/10, that is the amount of visual impairment 
used to calculate the appropriate rate of compensation.  
Under Diagnostic Code 6079, a noncompensable rating is 
assigned when corrected visual acuity is 20/40 or better (in 
this case, 20/10) in the service connected eye.  38 C.F.R. § 
4.84a, Diagnostic Code 6079 (1999).

Based on the foregoing, the Board finds no basis for 
restoration of a 20 percent evaluation for decreased visual 
acuity, left eye, status post cataract extraction.  38 C.F.R. 
Part 4, Codes 6028, 6079 (1999).


ORDER

The appeal is denied.



		
	BETTINA S. CALLAWAY
	Veterans Law Judge
	Board of Veterans' Appeals


 

